Dissent by Judge SILVER.
ORDER
The Internal Revenue Service appeals the district court’s order conditionally enforcing two summonses served on Laddie F. Jose as Trustee of the Jose Business Trust and Jose Family Trust. The IRS challenges the condition of enforcement that requires the Examination Division to give Jose five days notice before disclosing to any other division of the IRS documents produced by Jose. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss the appeal as not ripe.
The record indicates that the IRS represented to the district court that the documents requested of Jose were for civil tax examination purposes only, not for a criminal investigation. The record does not indicate that the Examination Division has attempted to disclose the documents to any other IRS division, thereby triggering the five-day notice requirement. Thus, any detrimental impact the district court’s order may have on the IRS’s investigation is, at this time, purely speculative. Accordingly, the IRS’s appeal is not ripe for review. The appeal is DISMISSED.